     Case 3:18-cv-02247-CAB-MDD Document 49 Filed 01/25/19 PageID.2212 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                SOUTHERN DISTRICT OF CALIFORNIA
 9
10     ANTON EWING,                                         Case No.: 18-CV-2247-CAB-MDD
11                                         Plaintiff,
                                                            ORDER DISMISSING DEFENDANT
12     v.                                                   SUNRUN, INC. WITH PREJUDICE
                                                            [Doc. No. 48.]
13     ENCOR SOLAR, LLC et al.,
14                                      Defendants.
15
16             Upon consideration of the Joint Motion for Dismissal [Doc. No. 48] submitted by
17    the parties who have entered into a written Confidential Agreement, as to Plaintiff Anton
18    Ewing, and Defendant Sunrun, Inc., it is hereby ORDERED that:
19          1. All claims or causes of action asserted by Plaintiff Anton Ewing and Defendant
20             Sunrun, Inc. are hereby dismissed with prejudice;
21          2. Each party shall bear its own attorneys’ fees and costs incurred in connection with
22             this matter; and
23          3. Sunrun’s pending motions are denied as moot.
24             It is SO ORDERED.
25    Dated: January 25, 2019
26
27
28

                                                        1
                                                                                18-CV-2247-CAB-MDD
